EXHIBIT 10.1
 
SUBSCRIPTION AGREEMENT
 
NeoStem, Inc.
420 Lexington Avenue
Suite 450
New York, New York 10170
Attention: Chief Executive Officer
 
Ladies and Gentlemen:
 
The undersigned investor (the “Investor”) under the following terms and
conditions, offers to subscribe (the “Offer”) for the securities of NeoStem,
Inc., a Delaware corporation. (the “Company” or “NeoStem”). The Company is
issuing units (“Units”) at a per Unit price of $1.20 with each Unit consisting
of (a) one share (the “Common Shares”) of common stock, $.001 par value (the
“Common Stock”) and (b) one accompanying warrant (each, a “Warrant” and together
the “Warrants”) for the purchase of one share of Common Stock at an exercise
price equal to $1.75, subject to adjustment, expiring five years from the date
of issuance (the “Warrant Shares”). The form of Warrant is attached hereto as
Exhibits A. The Company is issuing up to 1,000,000 Units.
 
The Investor understands that the Units are being issued pursuant to one or more
exemptions from the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act” or the “Act”), in a private placement pursuant to
an exemption from registration under Regulation D promulgated under Section 4(2)
and Rule 506 of the Act. As such, the Common Stock, the Warrants and the Warrant
Shares each are “restricted securities” and may not be sold or transferred
absent a registration statement declared effective under the Act or an exemption
from the registration requirements of the Act.
 
1. Subscription.
 
The closing (the “Closing”) of the transactions hereunder shall take place at
the offices of the Company or at such other location as the Company may
determine after the receipt by the Company of subscriptions for Units from
Investors from time to time and after it has been determined that all conditions
in this Agreement have been met. At each Closing, funds equal to the
Subscription Amount of each Investor shall be delivered to the Company and the
Company shall promptly thereafter deliver to each such Investor his, her or its
respective Shares and Warrants as provided herein.
 
Subject to the terms and conditions hereinafter set forth in this Subscription
Agreement, the Investor hereby offers to subscribe for Units as set forth in the
Investor Signature Page attached hereto and contemporaneously herewith makes
payment for the purchase of the Units by wire transfer or check.
 
2. Conditions.
 
The Offer is made subject to the following conditions: (i) that the Company,
acting in good faith, shall have the right to accept or reject this Offer, in
whole or in part, for any reason; (ii) that the Investor agrees to comply with
the terms of this Subscription Agreement; and (iii) the American Stock Exchange
shall have approved the Offering.
 
Acceptance of this Offer shall be deemed given by the countersigning of this
Subscription Agreement by the Company. In the event the Company does not accept
the Offer, any and all proceeds for the purchase of the Units by the Investor
shall be returned to Investor.
 
-1-

--------------------------------------------------------------------------------


 
3. Representations and Warranties of the Investor.
 
The Investor, in order to induce the Company to accept this Offer, hereby
warrants and represents as follows:
 
(a) Organization; Authority. The Investor, if not an individual, is an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and to consummate the transactions contemplated by this Subscription
Agreement and otherwise to carry out its obligations hereunder. The purchase by
Investor of the Units hereunder has been duly authorized by all necessary action
on the part of Investor. This Subscription Agreement has been duly executed by
Investor, and when delivered by Investor in accordance with the terms hereof,
will constitute the valid and legally binding obligation of Investor,
enforceable against it in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.
 
(b) Investor Representation. Investor understands that the Units, Common Shares,
Warrants and Warrant Shares are each “restricted securities” and have not been
registered under the Securities Act or qualified under any applicable state
securities law by reason of their issuance in a transaction that does not
require registration or qualification (based in part on the accuracy of the
representations and warranties of the Investor contained herein), and that such
securities must be held indefinitely unless a subsequent disposition is
registered under the Securities Act or any applicable state securities laws or
is exempt from such registration. The Investor hereby agrees that the Company
may insert the following or similar legend on the face of the certificates
evidencing the Units, Common Shares, Warrants and Warrant Shares, if required in
compliance with federal and state securities laws:
 
“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”) nor under the securities laws of any state. They
may not be sold, offered for sale, or hypothecated in the absence of a
registration statement in effect with respect to the securities under such act
or an opinion of counsel reasonably satisfactory to the company that such
registration is not required pursuant to a valid exemption therefrom under the
Securities Act.”
 
The Investor understands and acknowledges that the Commission currently takes
the position that coverage of short sales of shares of the Common Stock “against
the box” prior to the effective date of a registration statement registering the
re-sale of the Common Shares and the Warrant Shares is a violation of Section 5
of the Securities Act, as set forth in Item 65, Section 5 under Section A, of
the Manual of Publicly Available Telephone Interpretations, dated July 1997,
compiled by the Office of Chief Counsel, Division of Corporation Finance.
Accordingly, the Investor agrees not to use any of the Common Shares or Warrant
Shares to cover any short sales made prior to the effective date of such
registration statement.
 
(c) No Distribution. Investor is acquiring the Units as principal for its own
account, in the ordinary course of its business, and not with a view to or for
distributing or reselling such Units or any part thereof. Investor has no
present intention of distributing any of such Common Shares, Warrants or Warrant
Shares and has no agreement or understanding, directly or indirectly, with any
other individual, corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof), or other entity
of any kind (each, a “Person”) regarding the distribution of such Common Shares,
Warrants or Warrant Shares (this representation and warranty not limiting such
Investor’s right or intent to sell the Common Share, Warrants or Warrant Shares
 pursuant to a Registration Statement or otherwise in compliance with applicable
federal and state securities laws).
 
-2-

--------------------------------------------------------------------------------


(d)Investor Status. Investor is, and on each date on which it exercises any
Warrants it will be an “Accredited Investor” as defined in Rule 501(a)(1),
(a)(2), (a)(3), (a)(7), or (a)(8) under the Securities Act. In general, an
Accredited Investor is deemed to be an institution with assets in excess of
$5,000,000 or individuals with net worth in excess of $1,000,000 or annual
income exceeding $200,000, or $300,000 jointly with their spouse. 
 
(e)Experience of Investor. Investor, either alone or together with its
representatives, has such knowledge, sophistication, and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Units, and has so evaluated the merits and
risks of such investment. The Investor has not authorized any Person to act as
his Purchaser Representative (as that term is defined in Regulation D of the
General Rules and Regulations under the Act) in connection with this
transaction. Investor is able to bear the economic risk of an investment in the
Units and, at the present time, is able to afford a complete loss of such
investment.
 
(f)General Solicitation. Investor is not purchasing the Units as a result of any
advertisement, article, notice or other communication regarding the Units
published in any newspaper, magazine, or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
(g)  Access to Information. The Investor has reviewed the SEC Reports (as that
term is defined in Section 4(g)) and neither the Company nor any of its
representatives have made any other representations or warranties to the
Investor with respect to the Company except as contained herein or in the SEC
Reports. Specifically, the Investor acknowledges that the SEC Reports disclose
that the Company is actively exploring acquisition opportunities and that prior
to the Closing the Company may enter into one or more letters of intent in
connection with pursuing such an acquisition. The Investor has also been
afforded the opportunity to ask questions of, and receive answers from, the
officers and/or directors of the Company concerning the terms and conditions of
the Offering and to obtain any additional information, to the extent that the
Company possesses such information or can acquire it without unreasonable effort
or expense, necessary to verify the accuracy of the information furnished; and
has availed himself of such opportunity to the extent he considers appropriate
in order to permit him to evaluate the merits and risks of an investment in the
Units. It is understood that all documents, records, and books pertaining to
this investment have been made available for inspection by the Investor during
reasonable business hours at the Company’s principal place of business.
Notwithstanding the foregoing, it is understood that the Investor is purchasing
the Units without being furnished any prospectus setting forth all of the
information that would be required to be furnished under the Securities Act and
this Offering has not been passed upon or the merits thereof endorsed or
approved by any state or federal authorities.
 
(h) Placement Agent Fees. The Investor has been advised by any placement agent
(the “Placement Agent”) through whom the Units have been purchased of the fees
being paid to the Placement Agent in connection with its acting as Placement
Agent in the Offering and Investor has no objections to the fees being paid.
 
4. Representations and Warranties of the Company.
 
The Company hereby makes the following representations and warranties to the
Investor:
 
-3-

--------------------------------------------------------------------------------


(a) Organization and Qualification. Each of the Company and its subsidiaries
(each, a “Subsidiary”) is an entity duly incorporated or otherwise organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to result
in (i) a material adverse effect on the legality, validity or enforceability of
this Subscription Agreement, (ii) a material adverse effect on the results of
operations, assets, business, prospects or financial condition of the Company
and the Subsidiaries, taken as a whole, or (iii) a material adverse effect on
the Company’s ability to perform in any material respect on a timely basis its
obligations under this Subscription Agreement (any of (i), (ii), or (iii), a
“Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the Offering, to issue the Units
and, upon due exercise of the Warrants, to duly issue the shares of Common Stock
deliverable thereunder. The execution and delivery of this Subscription
Agreement and the Units by the Company and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Company and no further consent or action is required
by the Company, other than the Required Approvals (as defined below). This
Subscription Agreement, when executed and delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.
 
(c) No Conflicts. The execution, delivery, and performance of this Subscription
Agreement by the Company and the consummation by the Company of the Offering and
issuance of the Units does not and will not: (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents or (ii)
subject to obtaining the Required Approvals, conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of
any agreement, credit facility, debt, or other instrument (evidencing the
Company’s or a Subsidiaries’ debt or otherwise) or other understanding to which
the Company or either of the Subsidiaries is a party or by which any property or
asset of the Company or its Subsidiaries is bound or affected, or (iii) result
in a violation of any law, rule, regulation, order, judgment, injunction,
decree, or other restriction of any court or governmental authority as currently
in effect to which the Company or any of the Subsidiaries is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company or either of the Subsidiaries is bound or affected; except
in the case of each of clauses (ii) and (iii), such as could not, individually
or in the aggregate have a Material Adverse Effect.
 
(d) Filings, Consents, and Approvals. Neither the Company nor any of the
Subsidiaries is required to obtain any consent, waiver, authorization, or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local, or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of this
Subscription Agreement, other than: (i) the filing with the Securities and
Exchange Commission (“Commission”) of the Registration Statement pursuant to
Section 5, (ii) the filing with the Commission of a Form D pursuant to
Commission Regulation D, and (iii) any applicable Blue Sky
filings (collectively, the “Required Approvals”).
 
-4-

--------------------------------------------------------------------------------


(e) Issuance of the Units. The Units, and each component or underlying security,
are duly authorized and, when issued and paid for in accordance with this
Subscription Agreement, will be duly and validly issued, fully paid and
nonassessable, free and clear of all liens, and not subject to any preemptive
rights. The Company will reserve from its duly authorized capital stock a number
of shares of Common Stock required for issuance of the Warrant Shares.
 
(f) Capitalization. The number of shares and type of all authorized, issued, and
outstanding capital stock of the Company is as set forth in the SEC Reports as
of the respective dates set forth therein. No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the Offering. No further approval or authorization of any
stockholder, the Board of Directors of the Company, or others is required for
the issuance and sale of the Units and the underlying Warrant Shares. Upon
exercise of the Warrants in accordance with their terms, the Warrant Shares
issuable thereby will be deemed duly authorized, validly issued, fully paid and
non-accessible in all respects.
 
(g) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the one year preceding
the date hereof (or such shorter period as the Company was required by law to
file such material) (the foregoing materials being collectively referred to
herein as the “SEC Reports”). As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The Company has
advised Investor(s) that a copy of each of the SEC Reports (together with all
exhibits and schedules thereto and as amended to date) is available at
http://www.sec.gov, a website maintained by the Commission where Investor(s) may
view the SEC Reports.
 
(h) Material Changes. Since the date of the latest audited financial statements
included in the SEC Reports, except as specifically disclosed in the SEC Reports
or referred to in this Subscription Agreement, (i) there has been no event,
occurrence, or development that has had a Material Adverse Effect, (ii) the
Company has not incurred any liabilities (contingent or otherwise) other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting or the identity of its auditors, and (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders except in the ordinary course of business
consistent with prior practice, or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock except consistent with prior
practice or pursuant to existing Company stock option or similar plans.
 
(i) Litigation. Except as set forth in the SEC Reports and routine inquiries,
there is no action, suit, inquiry, notice of violation, proceeding, or
investigation pending or, to the knowledge of the Company, threatened against or
affecting the Company, the Subsidiaries or any of its properties before or by
any court, arbitrator, governmental or administrative agency or regulatory
authority (federal, state, county, local, or foreign) (collectively, an
“Action”) which: (i) adversely affects or challenges the legality, validity or
enforceability of this Subscription Agreement or the Units or (ii) could, if
there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.
 
(j) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement, (ii) is in violation of any order of any
court, arbitrator or governmental body, or (iii) is in violation of any statute,
rule or regulation of any governmental authority, including without limitation
all foreign, federal, state and local laws applicable to its business except in
each case as could not have a Material Adverse Effect.
 
-5-

--------------------------------------------------------------------------------


(k) Regulatory Permits. The Company and the Subsidiaries possess the
certificates, authorizations, and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct its business
as described in the SEC Reports, except where the failure to possess such
permits would not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect (“Material Permits”).
 
(l) Title to Assets. Except as set forth in the SEC Reports, the Company and the
Subsidiaries have good and marketable title in all real and personal property
owned by them that is material to the business of the Company and the
Subsidiaries, in each case free and clear of any liens, encumbrances or other
restrictions.
 
(m)Patents and Trademarks. To the best of the Company’s knowledge, the Company
and the Subsidiaries have, or have rights to use, all patents, patent
applications, trademarks, trademark applications, service marks, trade names,
copyrights, licenses, and other similar rights necessary or material for use in
connection with their respective businesses as described in the SEC Reports and
which the failure to so have could have a Material Adverse Effect (collectively,
the “Intellectual Property Rights”). Neither the Company nor any Subsidiary has
received a written notice that the Intellectual Property Rights used by the
Company or any Subsidiary violates or infringes upon the rights of any Person.
To the knowledge of the Company, all such Intellectual Property Rights are
enforceable and there is no existing infringement by another Person of any of
the Intellectual Property Rights of others.
 
(n)Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
in the Company’s reasonable discretion. The Company has no reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business.
 
(o) Private Placement. Assuming the accuracy of the Investor representations and
warranties set forth in Section 3, no registration under the Securities Act is
required for the offer and sale of the Units by the Company to the Investor as
contemplated hereby or the exercise of the Warrants.
 
(p)No General Solicitation. Neither the Company nor any Person acting on behalf
of the Company has offered or sold any of the Units by any form of general
solicitation or general advertising. The Company has offered the Units for sale
only to each investor in the Offering and certain other “accredited investors”
within the meaning of Rule 501 under the Securities Act.
 
(q)Foreign Corrupt Practices. The Company has not to its knowledge (i) directly
or indirectly, used any corrupt funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended
 
(r)Accountants. The Company’s accountants are set forth in the SEC Reports. To
the Company’s knowledge, such accountants, who the Company expects will express
their opinion with respect to the financial statements to be included in the
Company’s upcoming financial statements, are a registered public accounting firm
as required by the Securities Act.
 
-6-

--------------------------------------------------------------------------------


(s)Listing and Maintenance Requirements. The Company’s Common Stock currently is
quoted on the American Stock Exchange (“AMEX”).
 
5. Registration Rights.
 
The Company grants registration rights to the Investor under the following terms
and conditions:
 
(a) The Company will prepare and file (which may include the preparation and
filing of one or more pre-effective amendments to any registration statements
that relates to the Company’s securities, which may be currently on file or may
be subsequently filed with the Commission), at its own expense, a registration
statement under the Securities Act (the “Registration Statement”) with the
Commission within forty five (45) days of the final closing of the offering for
the non-underwritten public offering and resale of the Common Shares and the
Warrant Shares (subject to adjustment as set forth in the Warrants) (the
“Registrable Securities”) through the facilities of all appropriate securities
exchanges, if any, on which the Company’s Common Stock is being sold or on the
over-the-counter market if the Company’s Common Stock is quoted thereon. Such
registration statement may include securities required to be included by the
Company pursuant to registration rights granted by the Company prior to the date
of this Subscription Agreement. Notwithstanding anything in this Subscription
Agreement to the contrary, if the Commission refuses to declare a Registration
Statement filed pursuant to this Agreement effective as a valid secondary
offering under Rule 415 due to the number of securities included in such
Registration Statement relative to the outstanding number of shares of Common
Stock, then, without any liability under Section 5(f) or any further obligation
to register such excess Registrable Securities, the Company shall be permitted
to reduce the number of Registrable Securities included in such Registration
Statement to an amount such that the number of securities included in such
Registration Statement does not exceed an amount that the Commission allows for
the offering thereunder to qualify as a valid secondary offering under Rule
415.  The Company shall not be liable for liquidated damages pursuant to Section
5(f) under this Agreement or otherwise as to any Registrable Securities which
are not permitted by the Commission to be included in a Registration Statement
due solely to SEC Guidance from the time that it is determined that securities
are not permitted to be registered due to SEC Guidance or as to any delay
occasioned by such SEC Guidance solely to the extent it relates to the time
needed to reduce the amount of securities included in the Registration
Statement.  In such case, the liquidated damages shall be calculated to only
apply to the percentage of Registrable Securities which are permitted in
accordance with SEC Guidance to be included in such Registration Statement.
 
“SEC Guidance” means (i) any written or oral guidance, comments, requirements or
requests of the Commission staff and (ii) the Securities Act.
 
(b) The Company will use its reasonable best efforts to cause such Registration
Statement to become effective. Subject to Section 5(a), the number of shares
designated in the Registration Statement to be registered shall include
appropriate language regarding reliance upon Rule 416 to the extent permitted by
the Commission.
 
(c) The Company will maintain the Registration Statement or post-effective
amendment filed under the terms of this Subscription Agreement effective under
the Securities Act until the earlier of (i) the date that all of the Registrable
Securities have been sold pursuant to such Registration Statement, (ii) all
Registrable Securities have been otherwise transferred to Persons who may trade
such shares without restriction under the Securities Act, and the Company has
delivered a new certificate or other evidence of ownership for such securities
not bearing a restrictive legend, (iii) all Registrable Securities may be sold
at any time, without volume or manner of sale limitations pursuant to Rule
144(k) or any similar provision then in effect under the Securities Act in the
opinion of counsel to the Company, or (iv) one year from the effective date of
the Registration Statement (the “Effectiveness Period”).
 
-7-

--------------------------------------------------------------------------------


(d) All fees, disbursements and out-of-pocket expenses and costs incurred by the
Company in connection with the preparation and filing of the Registration
Statement, in making filings with NASD (including, without limitation, pursuant
to NASD Rule 2710), and in complying with applicable federal securities laws
(including, without limitation, all attorneys’ fees of the Company) shall be
borne by the Company. The Investor shall bear any cost of underwriting and/or
brokerage discounts, fees, and commissions, if any, applicable to the
Registrable Securities being registered and sold by an underwriter for the
Investor and the fees and expenses of their counsel. The Company shall use its
reasonable best efforts to qualify the Common Shares and Warrant Shares in the
State of residence of the Investor. However, the Company shall not be required
to qualify in any state which will require an escrow or other restriction
relating to the Company and/or the sellers, or which will require the Company to
qualify to do business in such state or require the Company to file therein any
general consent to service of process. The Company at its expense will supply
the Investor with copies of the applicable Registration Statement and any
prospectus included therein and other related documents in such quantities as
may be reasonably requested by the Investor.
 
(e) Certificates evidencing the Registrable Securities shall not contain any
legend: (i) following any sale of Common Shares or Warrant Shares pursuant to
Rule 144, or (ii) if such Common Shares or Warrant Shares are eligible for sale
under Rule 144(k); or (iii) following any sale of Common Shares or Warrant
Shares pursuant to the Registration Statement; provided, however, in connection
with the sale or transfer of the Common Shares or Warrant Shares, Investor
hereby agrees to adhere to and abide by all prospectus delivery requirements
under the Securities Act and rules and regulations of the Commission and provide
the Company with customary documentation, as applicable. The Company shall cause
its counsel to issue a legal opinion to the Company’s transfer agent promptly
upon request of the Investor if required by the Company’s transfer agent to
effect the removal of the legend hereunder.
 
(f) In the event that the Registration Statement is not filed as set forth in
above, and the Company does not use its reasonable best efforts to respond to
any comments of the SEC within twenty (20) business days following receipt
thereof, then the Company will issue to each Investor one percent (1%) of the
net proceeds received from such Investor in the Private Placement for no
additional cost. Additionally, for every thirty (30) days that the Company
continues to be delayed from filing the Registration Statement with the
Commission or continues to fail to use its reasonable best efforts to respond to
any comments from the Commission, the Company will issue to each Investor 1% of
the net proceeds received from such Investor in the Private Placement for no
additional cost. All additional amounts that may be issued as provided herein
shall not exceed 5% of the net proceeds received in the Private Placement. Such
amounts shall be as partial compensation for such failure and not as a penalty.
The provisions of this paragraph 5(f) shall not apply in the event the Company
does not file as set forth above the Registration Statement because the Company
does not have available audited financial statements required by the SEC of a
company with which the Company has signed a letter of intent to acquire.
 
(g) The Company will use its reasonable best efforts to prepare and make
publicly available in accordance with Rule 144(c) such information as is
required for Investor to sell the Registrable Securities under Rule 144 in the
event the Registration Statement is unavailable. The Company further covenants
that, in the event the Registration Statement is unavailable, it will take such
further action as any holder of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such Person to sell such
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144.
 
(h)  In the case of each registration effected by the Company pursuant to any
section herein, the Company will:
 
-8-

--------------------------------------------------------------------------------


(i) Prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to a disposition of all securities covered by such
registration statement;
 
(ii) Notify the Investor at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in light of the circumstances
then existing, and at the request of the shareholders, prepare and furnish to
them a reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the Investor,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in light of the circumstances
then existing; provided that, for not more than 120 consecutive business days
(or a total of not more than 240 calendar days in any 12-month period), the
Company may delay the disclosure of material non-public information concerning
the Company the public disclosure of which at the time is not, in the good faith
opinion of the Company in the best interests of the Company and which may, based
on advice of outside counsel, be delayed under applicable law or regulation (an
“Allowed Delay”); provided, further, that the Company shall promptly (a) notify
each Investor in writing of the existence of (but in no event, without the prior
written consent of such Investor, shall the Company disclose to such Investor
any of the facts or circumstances regarding) material non-public information
giving rise to an Allowed Delay and (b) advise each Investor in writing to cease
all sales under such registration statement until the termination of the Allowed
Delay;
 
(iii) Use its reasonable best efforts to prevent the issuance of any stop order
or other suspension of effectiveness of a registration statement, and, if such
an order is issued, to obtain the withdrawal of such order at the earliest
possible moment and to notify Investor (and, in the event of an underwritten
offering, the managing underwriter) of the issuance of such order and the
resolution thereof;
 
(iv) If NASD Rule 2710 requires any broker-dealer to make a filing prior to
executing a sale of Registrable Securities by an Investor, make an Issuer Filing
with the NASD Corporate Financing Department pursuant to NASD Rule 2710 and
respond within five business days to any comments received from NASD in
connection therewith.
 
(v) Otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission.
 
(i) To the extent Investor includes any Common Shares or Warrant Shares in a
registration statement pursuant to the terms hereof, the Company will indemnify
and hold harmless Investor, its directors and officers, and each Person, if any,
who controls Investor within the meaning of the Securities Act, from and
against, and will reimburse Investor, its directors and officers and each
controlling Person with respect to, any and all loss, damage, liability, cost,
and expense to which Investor or such controlling Person may become subject
under the Securities Act or otherwise, insofar as such losses, damages,
liabilities, costs, or expenses are caused by any untrue statement or alleged
untrue statement of any material fact contained in such registration statement,
any prospectus contained therein or any amendment or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading; provided, however, that the Company will not be liable in any such
case to the extent that any such loss, damage, liability, cost or expense arises
out of or is based upon any untrue statement or alleged untrue statement or
omission or alleged omission so made in conformity with information furnished by
Investor or any such controlling Person in writing specifically for use in the
preparation thereof.
 
-9-

--------------------------------------------------------------------------------


(j) To the extent Investor includes any Common Shares or Warrant Shares in a
registration statement pursuant to the terms hereof, Investor will indemnify and
hold harmless the Company, its directors and officers and any controlling Person
from and against, and will reimburse the Company, its directors and officers and
any controlling Person with respect to, any and all loss, damage, liability,
cost, or expense to which the Company, its directors and officers or such
controlling Person may become subject under the Securities Act or otherwise,
insofar as such losses, damages, liabilities, costs, or expenses are caused by
any untrue statement or alleged untrue statement of any material fact contained
in such registration statement, any prospectus contained therein or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was so made in reliance upon and in
conformity with written information furnished by or on behalf of the Investor
specifically for use in the preparation thereof and provided further, that the
maximum amount that may be recovered from Investor shall be limited to the
amount of proceeds received by Investor from the sale of such shares of Common
Stock.
 
(k) To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable hereunder to
the extent permitted by law, provided that (i) no contribution shall be made
under circumstances where the indemnifying party would not have been liable for
indemnification pursuant to the provisions hereof, (ii) no seller of securities
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any seller of
securities who was not guilty of such fraudulent misrepresentation, and
(iii) the amount of the contribution together with any other payments made in
respect of such loss, damage, liability, or expense, by any seller of securities
shall be limited to the net amount of proceeds received by such seller from the
sale of such securities.
 
(l) The Investor will cooperate with the Company in connection with this
Subscription Agreement, including timely supplying all information and executing
and returning the Selling Securityholder Notice and Questionnaire attached
hereto as Exhibit B, and any other documents requested by the Company that are
required to enable the Company to perform its obligations to register the Common
Shares and Warrant Shares.
 
6. Other Agreements of the Company and the Investor.
 
(a)Acknowledgment of Dilution. The Company and Investor acknowledge that the
issuance of the Common Shares and the Warrant Shares will result in dilution of
the outstanding shares of Common Stock, which dilution may be substantial.
 
(b)Exercise Procedures. The form of Notice of Exercise included in the Warrants
sets forth the totality of the procedures required of the Investor in order to
exercise the Warrants.
 
(c)Use of Proceeds. The Company shall use the net proceeds from the sale of the
Units hereunder for general working capital purposes.
 
(d) Press Releases. The Company shall issue a press release or file a Current
Report on Form 8-K as required disclosing all material terms of the transactions
contemplated hereby upon the final closing of the offering and in its reasonable
discretion.
 
-10-

--------------------------------------------------------------------------------


 
(e)  Confidentiality. Each Investor agrees that he, she or it will keep
confidential and will not disclose, divulge or use for any purpose other than to
monitor his, her or its investment in the Company any confidential, proprietary
or secret information which such Investor may obtain from the Company pursuant
to financial statements, reports and other materials or information submitted by
the Company to such Investor pursuant to this Agreement or otherwise (but not
including the SEC Reports) (“Confidential Information”), unless such
Confidential Information is known, or until such Confidential Information
becomes known, to the public (other than as a result of a breach of this section
by such Investor); provided, however, that an Investor may disclose Confidential
Information (i) to his, her or its attorneys, accountants, consultants, and
other professionals to the extent necessary to obtain their services in
connection with monitoring his, her or its investment in the Company, or (ii) as
may otherwise be required by law, provided that the Investor takes reasonable
steps to minimize the extent of any such required disclosure and promptly
notifies the Company when it becomes aware of such legal requirement . 
 
7. Miscellaneous.
 
(a) Termination. The Investor agrees that he shall not cancel, terminate, or
revoke this Subscription Agreement or any agreement of the Investor made
hereunder other than as set forth herein, and that this Subscription Agreement
shall survive the death or disability of the Investor. If the Company elects to
cancel this Subscription Agreement, provided that it returns to the Investor,
without interest and without deduction, all sums paid by the Investor, this
Offer shall be null and void and of no further force and effect, and no party
shall have any rights against any other party hereunder.
 
(b)Entire Agreement. This Subscription Agreement, together with the exhibits
hereto, contains the entire understanding of the Company and the Investor with
respect to the subject matter hereof.
 
(c) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the second Business Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (b) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be to the
Investor at his address set forth on the Investor Signature Page, and to the
Company at the addresses set forth in the SEC Reports.
 
(d) Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, or in the
case of a waiver, by the Company and the individual Investor. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.
 
(e)Construction. The headings herein are for convenience only, do not constitute
a part of this Subscription Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
(f)Successors and Assigns. This Subscription Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Subscription Agreement or any rights or
obligations hereunder without the prior written consent of each Investor in the
Offering. Investor may assign any or all of its rights under this Agreement to
any Person to whom Investor assigns or transfers any of the Common Shares or
Warrant Shares.
 
(g)No Third-Party Beneficiaries. This Subscription Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
-11-

--------------------------------------------------------------------------------


(h)Governing Law. All questions concerning the construction, validity,
enforcement, and interpretation of this Subscription Agreement shall be governed
by and construed and enforced in accordance with the internal laws of the State
of New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Subscription
Agreement (whether brought against a party hereto or its respective affiliates,
directors, officers, shareholders, employees, or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of New York.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Subscription Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. The parties hereby waive all rights to a trial
by jury. If either party shall commence an action or proceeding to enforce any
provisions of this Subscription Agreement, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its attorneys’
fees and other costs and expenses incurred with the investigation, preparation,
and prosecution of such action or proceeding.
 
(i)Survival. The representations and warranties contained herein shall survive
the closing of the transaction hereunder.
 
(j)Execution. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.
This Agreement may be executed in two or more counterparts each of which shall
be deemed an original, but all of which shall together constitute one and the
same instrument.
 
(k)Severability. If any provision of this Subscription Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Subscription Agreement shall not in any
way be affected or impaired thereby and the parties will attempt to agree upon a
valid and enforceable provision that is a reasonable substitute therefor, and
upon so agreeing, shall incorporate such substitute provision in this
Subscription Agreement.
 
(l)Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of Investor and
the Company will be entitled to specific performance under this Subscription
Agreement. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
(m) Fees and Expenses. Except as provided in writing, the parties hereto shall
be responsible for their own legal and other expenses, if any, in connection
with this transaction.
 
-12-

--------------------------------------------------------------------------------



INVESTOR SIGNATURE PAGE FOR NEOSTEM, INC. SUBSCRIPTION AGREEMENT
Please print or type, Use ink only. (All Parties Must Sign)
 
The undersigned Investor hereby certifies that he (i) has received and relied
solely upon the SEC Reports, this Subscription Agreement and their respective
exhibits and schedules, (ii) agrees to all the terms and conditions of this
Subscription Agreement, (iii) meets the suitability standards set forth herein
and (iv) is a resident of the state or foreign jurisdiction indicated below.
 
Dollar Amount of Units Subscribed for: $____________
 
______________________________________________
If other than individual check one and
Name of Investor (Print)
indicate capacity of signatory under the
 
signature:
______________________________________________
o Trust
Name of Joint Investor (if any) (Print)
o Estate
 
o Uniform Gifts to Minors Act
______________________________________________
     State of_______________
Signature of Investor
o Attorney-in-fact
 
o Corporation
______________________________________________
o Other
Signature of Joint Investor (if any)
   
If Joint Ownership, Check one:
______________________________________________
o Joint Tenants with Right of
Capacity of Signatory (if applicable)
     Survivorship
 
o Tenants in Common
______________________________________________
o Tenants by the Entirety
Social Security or Taxpayer Identification Number
o Community Property
   
Investor Address:
Backup Withholding Statement:
 
o Please check this box only if the
______________________________________________
     investor is subject to backup
Street Address
     withholding
 
 
______________________________________________
Foreign Person:
City                    State                   Zip Code
o Please check this box only if the
 
     investor is a nonresident alien, foreign
Telephone:(             
)                                                             
     foreign partnership, foreign trust,
 
     corporation, or foreign estate
   
Fax: (             
)                                                                        
Country______________________
 
Passport #____________________
 
ID #_________________________
E-mail:____________________________________
ID Type______________________
   
Address for Delivery of Units (if different from above):
 
______________________________________________
 
______________________________________________
 
City                    State                   Zip Code
 

 


-13-

--------------------------------------------------------------------------------


 
THE SUBSCRIPTION FOR UNITS OF NEOSTEM, INC. BY THE ABOVE NAMED INVESTOR(S) IS
ACCEPTED THIS ________ DAY OF ______________________, 2008.



 
NEOSTEM, INC.
             
By:
     
Name:
Robin L. Smith
 
Title:
Chairman and CEO







 
-14-

--------------------------------------------------------------------------------

